1
              Xavier Becerra
2    Attorney General of California
     GRETCHEN K. BUECHSENSCHUETZ
3    Supervising Deputy Attorney General
     DEBORAH B. WADLEIGH
4    Deputy Attorney General
     State Bar No. 239550
5     300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
6     Telephone: (213) 269-6021
      Fax: (213) 897-2810
7     E-mail: Deborah.Wadleigh@doj.ca.gov
     Attorneys for Defendants
8    Hughes, Whitmore, Brown, and California
     Department of Corrections and Rehabilitation
9
                       IN THE UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                      CIVIL DIVISION
12
13
14   SHERI GRAVES, an Individual;                 5:17-cv-01086-JGB-SP
     A.C.H. a minor, by and through his
15   guardian ad litem,                         PLAINTIFFS AND DEFENDANTS
                                                CDCR, HUGHES, WHITMORE,
16                                  Plaintiffs, AND BROWN’S [PROPOSED]
                                                STIPULATED PROTECTIVE
17               v.                             ORDER
18
     CALIFORNIA DEPARTMENT OF                     Judge:        The Honorable Sheri
19   CORRECTIONS AND                                            Pym
     REHABILITATION, et. al.,                     Trial Date: None Assigned
20                                                Action Filed: 5/31/2017
                                  Defendants.
21
22
     I.   A.     PURPOSES AND LIMITATIONS
23
          Discovery in this action is likely to involve production of confidential,
24
     proprietary, or private information for which special protection from public
25
     disclosure and from use for any purpose other than prosecuting this litigation may
26
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
27
     enter the following Stipulated Protective Order. The parties acknowledge that this
28
                                              1
1    Order does not confer blanket protections on all disclosures or responses to
2    discovery and that the protection it affords from public disclosure and use extends
3    only to the limited information or items that are entitled to confidential treatment
4    under the applicable legal principles. The parties further acknowledge, as set forth
5    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
6    file confidential information under seal; Civil Local Rule 79-5 sets forth procedures
7    that must be followed and the standards that will be applied when a party seeks
8    permission from the court to file material under seal.
9         B.     Good Cause Statement
10        This action is likely to involve production of confidential, proprietary, or
11   private information for which special protection from public disclosure and from
12   use for any purpose other than the defense or prosecution of this action is
13   warranted. Such confidential and proprietary materials and information consist of:
14        (1) California Department of Corrections and Rehabilitation (“CDCR”)
15   records regarding the internal investigation into the death of Shaylene Graves which
16   may have the affect of causing harm to the safety and security of prison officials,
17   the public, or Defendants. All birthdates, social security numbers, home and work
18   addresses, drivers’ license numbers, home and work telephone numbers, and
19   identifying information of confidential informants and CDCR employees will be
20   redacted;
21        (2) records regarding processes, operations, investigations or other
22   information relating to CDCR, disclosure of which may have the affect of causing
23   harm to the safety and security of prison officials, the public, or Defendants. This
24   includes, but is not limited to, institutional records, maps and diagrams,
25   photographs, audio or video recordings, witness statements, SMS or text messages,
26   and emails and other written correspondence. Confidential information is also
27   personal information of Defendants, including but not limited to home address,
28   social security number, telephone number, email address, names or identifying
                                               2
1    information of family members, the disclosure of which places the safety of
2    Defendants, who are current and former peace officers, and their family members at
3    risk. Confidential information also includes all personal identifying information of
4    any current or former CDCR employee, and any third party entitled to confidential
5    protection of personal identifying information under California and/or applicable
6    federal law. All birthdates, social security numbers, home and work telephone
7    numbers, information about family members, and material identifying a
8    confidential informant will be redacted.
9         (3) Confidential information is also personal information of Plaintiffs
10   generally, including but not limited to home address, social security numbers, home
11   and work telephone number, email addresses, birthdates, and social security
12   numbers, all of which will be redacted. Furthermore, any pictures or documents
13   portraying minor A.C.H., will be redacted.
14        (4) portions of Shaylene Graves’ prison records that includes confidential
15   information related to third parties that is subject to privacy rights, such as other
16   inmates’ names or identifying information;
17        (5) any material that would reveal the identity of a confidential informant;
18        (6) information not generally made available to the public, or which may be
19   privileged or otherwise protected from disclosure under state or federal statutes,
20   court rules, case decisions, or common law.
21        Accordingly, to expedite the flow of information, to facilitate the prompt
22   resolution of disputes over confidentiality or discovery materials, to adequately
23   protect information the parties are entitled to keep confidential, to ensure that the
24   parties are permitted reasonable necessary uses of such material in preparation for
25   and in the conduct of trial, to address their handling at the end of the litigation, and
26   serve the ends of justice, a protective order for such information is justified in this
27   matter. It is the intent of the parties that information will not be designated as
28   confidential for tactical reasons and that nothing be so designated without a good
                                                3
1    faith belief that it has been maintained in a confidential, non-public manner, and
2    there is good cause why it should not be part of the public record in this case.
3    II.   DEFINITIONS
4          2.1 Action:    this pending federal suit, Graves v. CDCR, Case No. 5:17-cv-
5    01086-JGB-SP.
6          2.2 Challenging Party: a Party or Non-Party that challenges the designation
7    of information or items under this Order.
8          2.3. “CONFIDENTIAL” Information or Items:           information (regardless of
9    how it is generated, stored or maintained) or tangible things that qualify for
10   protection under Federal Rule of Civil Procedure 26 (c), and as specified above in
11   the Good Cause Statement.
12         2.4. Counsel: Counsel of record and House Counsel (as well as their support
13   staff).
14         2.5 Designating Party: a Party or Non-Party that designates information or
15   items that it produces in disclosures or in response to discovery as
16   “CONFIDENTIAL.”
17         2.6. Disclosure or Discovery Material: all items or information, regardless of
18   the medium or manner in which it is generated, stored, or maintained (including,
19   among other things, testimony, transcripts, and tangible things), that are produced
20   or generated in informal discovery, disclosures or responses to discovery in this
21   matter.
22         2.7. Expert:   a person with specialized knowledge or experience in a matter
23   pertinent to the litigation who has been retained by a Party or its counsel to serve as
24   an expert witness or as a consultant in this Action.
25         2.8 House Counsel:        attorneys who are employees of a party to this
26   Action. House Counsel does not include Outside Counsel of Record or any other
27   outside counsel.
28
                                               4
1         2.9. Non-Party:       any natural person, partnership, corporation, association,
2    or other legal entity not named as a Party to this action.
3         2.10 Outside Counsel of Record:       attorneys who are not employees of a
4    party to this Action but are retained to represent or advise a party to this Action and
5    have appeared in this Action on behalf of that party or are affiliated with a law firm
6    which has appeared on behalf of that party, and includes support staff.
7         2.11 Party:     any party to this Action, including all of its officers, directors,
8    employees, consultants, retained experts, and Outside Counsel of Record (and their
9    support staffs).
10        2.12 Producing Party:      a Party or Non-Party that produces Disclosures or
11   Discovery Material in this Action.
12        2.13 Professional Vendors:      persons or entities that provide litigation
13   support services (e.g. photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees ands subcontractors.
16        2.14 Protected Material: any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL.”
18        2.15 Receiving Party:      a Party that receives Disclosure or Discovery
19   Material from a Producing Party.
20   III. SCOPE
21        The protections conferred by this Stipulation and Order cover not only
22   Protected Material (as defined above), but also (1) any information copied or
23   extracted from Protected Material; (2) all copies, excerpts, summaries, or
24   compilations of Protected Material; and (3) any testimony, conservations, or
25   presentations by Parties or their Counsel that might reveal Protected Material.
26        Any use of Protected Material at trial shall be governed by orders of the trial
27   judge. This Order does not govern the use of Protected Material at trial.
28
                                               5
1    IV. DURATION
2         Even after the final disposition of this litigation, the confidentiality obligations
3    imposed by this Order shall remain in effect until a Designating Party agrees
4    otherwise in writing or a court order otherwise directs. Final disposition shall be
5    deemed the later of (1) dismissal of all claims and defenses in this Action, with or
6    without prejudice; and (2) final judgment herein after the completion and
7    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
8    including the time limits for filing any motions or applications for extensions of
9    time pursuant to applicable law.
10   V.   DESIGNATING PROTECTED MATERIAL
11        5.1 Exercise of Restraint and Care in Designating Material for Protection.
12        Each Party or Non-Party that designates information or items for protection
13   under this Order must take care to limit any such designation to specific material
14   that qualifies under the appropriate standards. The Designating Party must
15   designate for protection only those parts of material, documents, items, or oral or
16   written communications that qualify so that other portions of the material,
17   documents, items, or communications for which protection is not warranted are not
18   swept unjustifiably within the ambit of this Order.
19        Mass, indiscriminate, or routinized designations are prohibited. Designations
20   that are shown to be clearly unjustified or that have been made for an improper
21   purpose (e.g., to unnecessarily encumber the case development process or to
22   impose unnecessary expenses and burdens on other parties) may expose the
23   Designating Party to sanctions.
24        If it comes to a Designating Party’s attention that information or items that
25   were designated for protection do not qualify for protection, that Designating Party
26   must promptly notify all other Parties that it is withdrawing the inapplicable
27   designation.
28
                                                6
1         5.2 Manner and Timing of Designations.          Except as otherwise provided in
2    this Order (see, e.g. second paragraph of section 5.2(a) below), or as otherwise
3    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
4    under this Order must be clearly so designated before the material is disclosed or
5    produced.
6         Designation in conformity with this Order requires:
7                (a) for information in documentary form (e.g., paper or electronic
8    documents, but excluding transcripts of depositions or other pretrial or trial
9    proceedings), that the Producing Party affix at a minimum, the legend
10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
11   contains protected material. If only a portion or portions of the material on a page
12   qualifies for protection, the Producing Party also must clearly identify the protected
13   portion(s) (e.g., by making appropriate markings on the margins).
14        A Party or Non-Party that makes original documents available for inspection
15   need not designate them for protection until after the inspecting Party has indicated
16   which documents it would like copied and produced. During the inspection and
17   before the designation, all of the material made available for inspection shall be
18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
19   documents it wants copied and produced, the Producing Party must determine
20   which documents, or portions thereof, qualify for protection under this Order.
21   Then, before producing the specified documents, the Producing Party must affix the
22   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
23   portion or portions of the material on a page qualifies for protection, the Producing
24   Party must also clearly identify the protected portions(s) (e.g., by making
25   appropriate markings on the margins).
26               (b) for testimony given in depositions that the Designating Party
27   identify the Disclosure or Discovery Material on the record, before the close of the
28   deposition all protected testimony.
                                               7
1                 (c) for information produced in some form other than documentary and
2    for any other tangible items, that the Producing Party affix in a prominent place on
3    the exterior of the container or containers in which the information is stored the
4    legend “CONFIDENTIAL.” If only a portion or portions of the information
5    warrants protection, the Producing Party, to the extent practicable, shall identify the
6    protected portion(s).
7         5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent
8    failure to designate qualified information or items does not, standing alone, waive
9    the Designating Party’s right to secure protection under this Order for such
10   material. Upon timely correction of a designation, the Receiving Party must make
11   reasonable efforts to assure that the material is treated in accordance with the
12   provisions of this Order.
13   VI. CHALLENGING CONFIDENTIAL DESIGNATIONS
14        6.1 Timing of Challenges.       Any Party or Non-Party may challenge a
15   designation of confidentiality at any time that is consistent with the Court’s
16   Scheduling Order.
17        6.2 Meet and Confer.       The Challenging Party shall initiate the dispute
18   resolution process under Local Rule 37.1 et seq.
19        6.3. The burden of persuasion in any such challenge proceeding shall be on
20   the Designating Party. Frivolous challenges, and those made for an improper
21   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
22   parties) may expose the Challenging Party to sanctions. Unless the Designating
23   Party has waived or withdrawn the confidentiality designation, all parties shall
24   continue to afford the material in question the level of protection to which it is
25   entitled under the Producing Party’s designation until the Court rules on the
26   challenge.
27
28
                                               8
1    VII. ACCESS TO AND USE OF PROTECTED MATERIAL
2         7.1. Basic Principles.    A Receiving Party may use Protected Material that is
3    disclosed or produced by another Party or by a Non-Party in connection with this
4    Action only for prosecuting, defending, or attempting to settle this Action. Such
5    Protected Material may be disclosed only to the categories of persons and under the
6    conditions described in this Order. When the Action is terminated, a Receiving
7    Party must comply with the provisions of section 13 below (FINAL
8    DISPOSITION).
9         Protected Material must be stored and maintained by a Receiving Party at a
10   location and in a secure manner that ensures that access is limited to persons
11   authorized under this Order.
12        7.2 Disclosure of “CONFIDENTIAL” Information or Items.               Unless
13   otherwise ordered by the court or permitted in writing by the Designating Party, a
14   Receiving Party may disclose any information or item designated
15   “CONFIDENTIAL” only to:
16             (a) the Receiving Party’s Outside Counsel of Record in this Action, as
17   well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose this information for this Action;
19             (b) the officers, directors, and employees (including House Counsel) of
20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
21             (c) Experts (as defined by this Order) of the Receiving Party to whom
22   disclosure is reasonably necessary for this Action and who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24             (d) the court and its personnel;
25             (e) court reports and their staff;
26             (f)   professional jury or trial consultants, mock jurors, and Professional
27   Vendors to whom disclosure is reasonably necessary for this Action and who have
28   signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);

                                              9
1              (g) the author or recipient or a document containing the information or
2    a custodian or other person who otherwise possessed or knew the information;
3              (h) during their depositions, witnesses, and attorneys for witnesses, in
4    the Action to whom disclosure is reasonably necessary provided the witness and
5    attorneys for the witness have signed the “Acknowledgment and Agreement to Be
6    Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
7    by the court. Pages of transcribed deposition testimony or exhibits to depositions
8    that reveal Protected Material must be separately bound by the court reporter and
9    may not be disclosed to anyone except as permitted under this Protective Order; and
10             (i)   any mediator or settlement officer, and their supporting personnel,
11   mutually agreed upon by any of the parties engaged in settlement discussions.
12   VIII. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
          OTHER LITIGATION
13
          If a Party is served with a subpoena or a court order issued in other litigation
14
     that compels disclosure of any information or items designated in this Action as
15
     “CONFIDENTIAL,” that Party must:
16
               (a) promptly notify in writing the Designating Party. Such notification
17
     shall include a copy of the subpoena or court order;
18
               (b) promptly notify in writing the party who caused the subpoena or
19
     order to issue in the other litigation that some or all of the material covered by the
20
     subpoena or order is subject to this Protective Order. Such notification shall
21
     include a copy of this Stipulated Protective Order; and
22
               (c) cooperate with respect to all reasonable procedures sought to be
23
     pursued by the Designating Party whose Protected Material may be affected.
24
          If the Designating Party timely seeks a protective order, the Party served with
25
     the subpoena or court order shall not produce any information designated in this
26
     action as “CONFIDENTIAL” before a determination by the court from which the
27
     subpoena or order issued, unless the Party has obtained the Designating Party’s
28
                                               10
1    permission. The Designating Party shall bear the burden and expense of seeking
2    protection in that court of its confidential material and nothing in these provisions
3    should be construed as authorizing or encouraging a Receiving Party in this Action
4    to disobey a lawful directive from another court.
5    IX. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
         THIS LITIGATION
6
               (a) The terms of this Order are applicable to information produced by a
7
     Non-Party in this action and designated as “CONFIDENTIAL.” Such information
8
     produced by Non-Parties in connection with this litigation is protected by the
9
     remedies and relief provided by this Order. Nothing in these provisions should be
10
     construed as prohibiting a Non-Party from seeking additional protections.
11
               (b) In the event that a Party is required, by a valid discovery request, to
12
     produce a Non-Party’s confidential information in its possession, and the Party is
13
     subject to an agreement with the Non-Party not to produce the Non-Party’s
14
     confidential information, then the Party shall:
15
                     (1) promptly notify in writing the Requesting Party and the Non-
16
     Party that some or all of the information requested is subject to a confidentiality
17
     agreement with a Non-Party;
18
                     (2) promptly notify the Non-Party with a copy of the Stipulated
19
     Protective Order in this Action, the relevant discovery request(s), and a reasonably
20
     specific description of the information requested; and
21
                     (3) make the information requested available for inspection by the
22
     Non-Party, if requested.
23
          (c) If the Non-Party fails to seek a protective order from this court within 14
24
     days of receiving the notice and accompanying information, the Receiving Party
25
     may produce the Non-Party’s confidential information responsive to the discovery
26
     request. If the Non-Party timely seeks a protective order, the Receiving Party shall
27
     not produce any information in its possession or control that is subject to the
28
                                              11
1    confidentiality agreement with the Non-Party before a determination by the court.
2    Absent a court order to the contrary, the Non-Party shall bear the burden and
3    expense of seeking protection in this court of its Protected Material.
4    X.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
6    Protected Material to any person or in any circumstance not authorized under this
7    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
8    writing the Designating Party of the unauthorized disclosures, (b) use its best
9    efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
10   person or persons to whom unauthorized disclosures were made of all the terms of
11   this Order, and (d) request such person or persons to execute the
12   “Acknowledgement and Agreement to Be Bound” that is attached hereto as Exhibit
13   A.
14   XI. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
         PROTECTED MATERIAL
15
          When a Producing Party gives notice to Receiving Parties that certain
16
     inadvertently produced material is subject to a claim of privilege or other
17
     protection, the obligations of the Receiving Parties are those set forth in Federal
18
     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
19
     whatever procedure may be established in an e-discovery order that provides for
20
     production without prior privilege review. Pursuant to Federal Rule of Evidence
21
     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
22
     of a communication or information covered by the attorney-client privilege or work
23
     product protection, the parties may incorporate their agreement in the stipulated
24
     protective order submitted to the court.
25
     XII. MISCELLANEOUS
26
          12.1 Right to Further Relief: Nothing in this Order abridges the right of any
27
     person to seek its modification by the Court in the future.
28
                                                12
1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
2    Protective Order no Party waives any right it otherwise would have to object to
3    disclosing or producing any information or item on any ground not addressed in
4    this Stipulated Protective Order. Similarly, no Party waives any right to object on
5    any ground to use in evidence of any of the material covered by this Protective
6    Order.
7         12.3 Filing Protective Material.      A Party that seeks to file under seal any
8    Protected Material must comply with Civil Local Rule 79-5. Protected Material
9    may only be filed under seal pursuant to a court order authorizing the sealing of the
10   specific Protected Material at issue. If a Party’s request to file Protected Material
11   under seal is denied by the court, then the Receiving Party may file the information
12   in the public record unless otherwise instructed by the court.
13   XIII. FINAL DISPOSITION
14        After the final disposition of this Action, as defined in paragraph 4, within 60
15   days of a written request by the Designating Party, each Receiving Party must
16   return all Protected Material to the Producing Party or destroy such material. As
17   used in this subdivision, “all Protected Material” includes all copies, abstracts,
18   compilations, summaries, and any other format reproducing or capturing any of the
19   Protected Material. Whether the Protected Material is returned or destroyed, the
20   Receiving Party must submit a written certification to the Producing Party (and, if
21   not the same person or entity, to the Designating Party) by the 60 day deadline that
22   (1) identifies (by category, where appropriate) all the Protected Material that was
23   returned or destroyed and (2) affirms that the Receiving Party has not retained any
24   copies, abstracts, compilations, summaries or any other format reproducing or
25   capturing any of the Protected Material. Notwithstanding this provision, Counsel
26   are entitled to retain an archival copy of all pleadings, motion papers, trial,
27   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
28   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                               13
1    work product, even if such materials contained Protected Material. Any such
2    archival copies that contain or constitute Protected Material remain subject to this
3    Protective Order as set forth in Section IV (DURATION).
4    XIV.         Any violation of this Order may be punished by any and all appropriate
5    measures including, without limitation, contempt proceedings and /or monetary
6    sanctions.
7         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
8         Respectfully submitted,
9
     DATED:         February 8, 2019                XAVIER BECERRA
10                                                  Attorney General of California
                                                    GIAM NGUYEN
11                                                  Supervising Deputy Attorney General
12
13                               By:                /s/ Deborah B. Wadleigh
                                                    DEBORAH B. WADLEIGH
14                                                  Deputy Attorney General
                                                    Attorneys for Defendants
15                                                  Hughes, Whitmore, Brown, and
                                                    California Department of
16                                                  Corrections and Rehabilitation
17
     DATED:         February 7, 2019                BOHM LAW GROUP, INC.
18                                                  V. JAMES DESIMONE LAW
19
                                 By:
20                                                  /s/Nazanin Farahdel__
                                                    Lawrance Bohm
21                                                  James DeSimone
                                                    Nazanin Farahdel
22                                                  Attorneys for Plaintiffs
23
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24
25
             February 12, 2019
     DATED: _______
26
27   ________________________________________
     Honorable Sheri Pym
28   United States Magistrate Judge
                                               14
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     15
1                                            EXHIBIT A
2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3         I, _____________________________________ [print or type full name], of
4    ________________________________________ [print or type full address],
5    declare under penalty of perjury that I have read in its entirety and understand the
6    Stipulated Protective Order that was issued by the United States District Court for
7    the Central District of California on [date] in the case of Sheri Graves, et. al. v.
8    California Department of Corrections and Rehabilitation, et. al., Case No. 5:17-cv-
9    01086-JGB-SP. I agree to comply with and to be bound by all the terms in this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order. I further agree to submit to the
15   jurisdiction of the United States District Court for the Central District of California
16   for the purpose of enforcing the terms of this Stipulated Protective Order, even if
17   such enforcement proceedings occur after termination of this action. I hereby
18   appoint_____________________________________________________________
19   [print or type full address and telephone number] as my California agent for service
20   of process in connection with this action or any proceedings related to enforcement
21   of this Stipulated Protective Order.
22   Date: ____________________________
23   City and State where sworn and signed: ______________________________
24
25   Printed name: _______________________________________
26
27   Signature: __________________________________________
28
                                               16
